 1   HARVEY P. SACKETT (72488)
 2

 3

 4   1055 Lincoln Avenue
     San Jose, California 95125-6011
 5   Telephone: (408) 295-7755
     Facsimile: (408) 295-7444
 6   Attorney for Plaintiff
 7   /as
 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10

11   GILBERT TRUJILLO JR.,                                      Case No.: 5:18-cv-07125-SVK
                                                           )
12                                                         )
                 Plaintiff,                                )    STIPULATION AND [PROPOSED]
13                                                         )    ORDER FOR THE AWARD AND
                                                           )
            v.                                             )    PAYMENT OF ATTORNEY FEES
14                                                              PURSUANT TO THE EQUAL
                                                           )
     ANDREW SAUL,                                          )    ACCESS TO JUSTICE ACT, 28
15
     Commissioner of Social Security,                      )    U.S.C. § 2412(d)
16                                                         )
                 Defendant.                                )
17                                                         )
                                                           )
18                                                         )

19          On November 22, 2019 this Court issued an order reversing the final decision of the

20   Defendant, Andrew Saul, the Commissioner of Social Security (Commissioner), with a remand

21   for a rehearing, 42 U.S.C. § 405(g) (sentence four); judgment was entered.

22          In the interest of administrative and judicial economy, the parties have agreed to stipulate

23   that an award of FOUR THOUSAND FIVE HUNDRED FIFTY-THREE AND FIFTY NINE

24   ($4,553.59) in attorney fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d),

25   is reasonable. This award is without prejudice to Plaintiff’s right to seek attorney’s fees under

26   section 206(b) of the Social Security Act, 42 U.S.C. § 406(b), subject to the offset provisions of

27

28                                                     1

     STIPULATION AND [PROPOSED] ORDER FOR THE AWARD AND PAYMENT OF ATTORNEY
     FEES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
 1   the EAJA. However, this award shall constitute a complete release from and bar to any claims
 2   Plaintiff may have relating to EAJA fees and costs. Further, such award shall not be used as
 3   precedent in any future cases, nor be construed as a concession by the Commissioner that the
 4   original administrative decision denying benefits to Plaintiff was not substantially justified.
 5          After the Court issues an order for EAJA fees to Plaintiff, the Government will consider
 6   the matter of Plaintiff’s assignment of EAJA fees to Harvey P. Sackett (“Counsel”). Pursuant to
 7   Astrue v. Ratliff, 560 U.S. 586 (2010), the ability to honor an assignment will depend on whether
 8   the fees are subject to any offset allowed under the United States Department of the Treasury’s
 9   Offset Program. After the order for EAJA is entered, the Government will determine whether
10   they are subject to offset. Fees shall be made payable to Plaintiff, but if the Department of
11   Treasury determines Plaintiff does not owe a federal debt, then the Government shall cause the
12   payment of fees, expenses, and costs to be made payable directly to Counsel, pursuant to the
13   assignment executed by Plaintiff. Any payments made shall be delivered and made payable to
14   Counsel.
15          Accordingly, Defendant agrees to pay Plaintiff $4,553.59 in attorney’s fees.
16          All parties whose signature lines appear in this document have consented to its filing.
17   This award is without prejudice to the rights of Sackett and Associates and/or Harvey P. Sackett
18   to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
19   provisions of the EAJA.
20

21   Dated: February 26, 2020                      SACKETT AND ASSOCIATES
22
                                            By:    /s/ HARVEY P. SACKETT
23                                                 HARVEY P. SACKETT
                                                   Attorney for Plaintiff
24                                                 GILBERT TRUJILLO JR.

25
     Dated: February 26, 2020                      DAVID L. ANDERSON
26                                                 United States Attorney
27

28                                                     2

     STIPULATION AND [PROPOSED] ORDER FOR THE AWARD AND PAYMENT OF ATTORNEY
     FEES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
 1
                                       By:    /s/CAROL S. CLARK
 2                                            CAROL S. CLARK
                                              Special Assistant United States Attorney
 3                                            Attorneys for Defendant
                                              [*As authorized by email on 2/12/20]
 4

 5                                         ORDER
 6
     Pursuant to the stipulation, IT IS SO ORDERED.
 7

 8

 9   Dated: February 26, 2020
                                              HON. SUSAN VAN KEULEN
10                                            United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                3

     STIPULATION AND [PROPOSED] ORDER FOR THE AWARD AND PAYMENT OF ATTORNEY
     FEES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
